UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



LIANHUA WENG, et al.,
                                    No. 17 Civ. 273 (LAP)
               Plaintiffs,
                                            ORDER
          -versus-

KUNG FU LITTLE STEAMED BUNS
RAMEN, INC., et al.,

               Defendants.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    In light of Plaintiffs’ counsel’s unrealistic settlement

position, trial shall commence on October 5, 2020.   Trial papers

shall be filed one week before the start of trial.          Counsel

shall continue to confer and shall inform the Court by letter no

later than April 11, 2020 of the status of the action.



SO ORDERED.


Dated:   March 30, 2020
         New York, New York


                                  ____________________________
                                  LORETTA A. PRESKA
                                  Senior U.S. District Judge
